 

EXHIBIT 10.24

 

Junior Subordinated Note Due 2011

 

THE SECURITY REPRESENTED BY THIS INSTRUMENT HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THIS SECURITY CANNOT BE SOLD OR OTHERWISE TRANSFERRED
UNLESS THIS SECURITY IS REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
COMPANY IS FURNISHED WITH AN ACCEPTABLE OPINION OF COUNSEL THAT AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.

 

10% Junior Subordinated Note Due 2011

 

$91,000,000

  August 4, 1999

 

SECTION 1. General.

 

(a) Semiconductor Components Industries, LLC, a Delaware limited liability
company (the “Company”), for value received, hereby promises to pay, subject to
the further provisions hereof (including, without limitation, the subordination
provisions set forth herein), to Semiconductor Note Participation Trust (the
“Payee”), the aggregate principal amount of NINETY-ONE MILLION DOLLARS
($91,000,000), on August 4, 2011 (such date being the “Payment Date”), in such
coin or currency of the United States of America as at the time of payment shall
be legal tender therein for the payment of public and private debts.

 

(b) The Company further agrees to pay, subject to the subordination provisions
set forth herein, interest on the unpaid principal amount hereof from time to
time from the date hereof at the rate of 10% per annum, payable semiannually on
February 1 and August 1 of each year (each an “Interest Payment Date”). Cash
interest on this Note shall not be payable prior to the fifth anniversary of the
date hereof. Prior to such fifth anniversary, interest on the unpaid principal
amount of this Note shall accrue at the rate of 10% per annum and shall be added
to the principal on each Interest Payment Date and amounts so added shall
thereafter be deemed to be a part of the principal amount of this Note for all
purposes hereof and shall be payable on the Payment Date. On and after the fifth
anniversary of the date hereof, accrued interest at each Interest Payment Date
may, subject to Section 4 of this Note, be paid in cash if (i) at the time of
such payment after giving effect thereto, the Leverage Ratio shall not exceed
1.50 to 1.00 and (ii) at the time of each such payment, no default or event of
default exists or would result from such payment under any Senior Debt. Accrued
interest not paid in cash on an Interest Payment Date pursuant to the preceding
sentence shall be added to the principal on such Interest Payment Date and shall
thereafter be deemed to be a part of the principal

 



--------------------------------------------------------------------------------

amount of this Note for all purposes hereof and shall be payable on the Payment
Date. Interest shall be calculated on the basis of a 360-day year of twelve
30-day months.

 

SECTION 2. The Note.

 

This Note is being delivered pursuant to the Agreement and Plan of
Recapitalization and Merger dated as of May 11, 1999, by and among the Company
and the parties thereto, as the same may be amended or modified. Reference
herein to the term “Note” also refers to any Note executed and delivered by the
Company in replacement hereof pursuant to Section 5 hereof. Unless the context
otherwise requires, the term “holder” is used herein to mean the person named as
Payee in Section 1 hereof who is the holder of this Note, and such person’s
successors and permitted assigns.

 

SECTION 3. Prepayments.

 

(a) The Company may, at its sole option, at any time prepay this Note, without
penalty, in whole or in part, on five (5) days’ prior written notice to the
holder hereof, at a prepayment price equal to the principal amount so to be
prepaid together with interest on the principal amount so prepaid to the date of
such prepayment; provided, that either (i) all principal of, interest on and
premium, if any, and all other obligations of the Company under any Senior Debt
shall have been repaid or prepaid in full in cash and all commitments to extend
Senior Debt shall have been terminated at the time of any such prepayment or
(ii) at the time of each such prepayment no default or event of default exists
or would result from such payment under any Senior Debt.

 

(b) Upon the consummation of a Change of Control (as defined below), if the
Company does not prepay this Note in full, the holder of this Note shall have
the right to require the Company to repurchase this Note at a price in cash
equal to the outstanding principal amount hereof together with interest on the
principal amount to the date of such repurchase. Within 30 days following any
Change of Control, unless the Company shall have mailed a notice with respect to
a prepayment pursuant to Section 3(a), the Company shall mail a notice to the
holder of this Note describing the transaction or transactions that constitute
the Change of Control and offering to repurchase this Note on the date specified
in such notice, which date shall be no earlier than 30 days and no later than 60
days from the date such notice is mailed. To the extent that the provisions of
any securities laws or regulations conflict with the provisions of this
paragraph, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations hereunder
by virtue thereof. The provisions of this Section 3(b) shall be subject to the
condition that (i) all principal of, interest on, and premium, if any, and all
other obligations of the Company under any Senior Debt shall have been repaid or
prepaid in full in cash and all commitments to extend such Senior Debt shall
have been terminated at the time of such repurchase or (ii) at the time of each

 

2



--------------------------------------------------------------------------------

such repurchase no default or event of default exists or would result from such
repurchase under any Senior Debt.

 

SECTION 4. Subordination.

 

(a) Agreement To Subordinate. The Company agrees, and the holder of this Note by
accepting this Note agrees, that the indebtedness and other obligations
evidenced by this Note (including, without limitation, all obligations to pay
principal of, and interest on this Note and all other obligations under the
terms of this Note) are subordinated in right of payment, to the extent and in
the manner provided in this Section 4, to the prior payment in full of all
Senior Debt and that the subordination is for the benefit of and enforceable by
the holders of such Senior Debt (the “Senior Debtholders”).

 

(b) No payment (whether directly, by purchase, redemption or exercise of any
right of setoff or otherwise) in respect of this Note, whether as principal,
interest or otherwise, and whether in cash, securities or property
(collectively, “pay this Note”), shall be made by or on behalf of the Company or
received, accepted or demanded, directly or indirectly, by or on behalf of the
holder of this Note unless and until all Senior Debt has been indefeasibly paid
in full in cash to the Senior Debtholders, except that (i) payments of interest
in kind under this Note may be made when due and payable and payments of
interest in cash after the fifth anniversary of the date hereof may be made when
due and payable, in each case pursuant to Section 1(b) and subject to the
conditions specified therein, (ii) the Company may prepay this Note, in whole or
in part, at any time and from time to time, and may repurchase this Note upon
consummation of a Change of Control, in each case on the terms and subject to
the conditions set forth in Section 3 hereof, and (iii) the Company may pay this
Note without regard to the foregoing if the Company receives the written consent
of all the Senior Debtholders (or any duly authorized representatives thereof).

 

(c) Liquidation, Dissolution, Bankruptcy. Upon any distribution of the assets of
the Company or upon any payment or distribution of the assets of the Company to
creditors upon a total or partial liquidation or a total or partial dissolution
of the Company or in a bankruptcy, reorganization, insolvency, receivership or
similar proceeding relating to the Company or its property:

 

(i) the Senior Debtholders shall be entitled to receive payment in full in cash
of the Senior Debt before the holder of this Note shall be entitled to receive
any payment of principal of or interest on this Note or any other payment; and

 

(ii) until the Senior Debt of the Company is paid in full in cash, any payment
or distribution to which the holder of this Note would be entitled but for

 

3



--------------------------------------------------------------------------------

this Section 4 shall be made to the Senior Debtholders as their interests may
appear.

 

(d) The holder of this Note shall not commence, or join with any other creditor
in commencing, any bankruptcy, reorganization or insolvency proceedings with
respect to the Company unless the Senior Debtholders shall also join in bringing
such proceeding (provided, however, that the holder hereof shall be entitled to
file a proof of claim in respect of the obligations hereunder in any such
proceeding so long as such proof of claim shall state that any right to payment
is subordinated to the extent and in the manner set forth in this Section 4).
Any distribution of assets of, or payments by, the Company of any kind or
character, whether in cash, property or securities, to which the holder of this
Note would be entitled except for the provisions of this Section 4 shall be paid
or delivered by the person making such distribution or payment, whether a
trustee in bankruptcy, a receiver or liquidating trustee or otherwise, directly
to the Senior Debtholders or their representative or representatives or to the
trustee or trustees under any indenture under which any instruments evidencing
any such Senior Debt may have been issued, ratably according to the aggregate
amounts remaining unpaid on account of the Senior Debt or represented by each of
such instruments, to the extent necessary to make payment in full of all Senior
Debt remaining unpaid after giving effect to any concurrent payment or
distribution (or provisions therefor) to the Senior Debtholders.

 

(e) If, prior to the Payment Date, (i) any Senior Debt is declared due and
payable prior to its stated maturity by reason of the occurrence of an event of
default, and such acceleration is not rescinded, or (ii) any default or event of
default with respect to any Senior Debt occurs and such default or event of
default is not cured or waived, then all principal of and interest on such
Senior Debt which is due and payable (whether by acceleration or otherwise)
shall first be paid in full and all commitments to extend such Senior Debt shall
be terminated before any payment on account of principal or interest is made
upon this Note and before the holder of this Note shall demand, accept or
receive or attempt to collect or commence any legal proceedings to collect any
such payment or take any action to accelerate this Note, and to that end, so
long as such acceleration or default continues and until such Senior Debt shall
have been paid in full or otherwise discharged, the Senior Debtholders shall be
entitled to receive, subject to the further provisions of Section 4(f) below,
whether from the holder of this Note or otherwise, for application in payment of
such Senior Debt any payment or distribution of any kind or character, whether
in cash, securities or other property, which is paid or delivered or which may
be payable or deliverable on or with respect to this Note after the occurrence
of such acceleration or default, and the holder of this Note shall, subject to
the further provisions of Section 4(f) below, hold any such payments or
distributions made to such holder in trust for the Senior Debtholders.

 

(f) In the event that any payment by, or on behalf of, or distribution of the
assets of, the Company of any kind or character, whether in cash, property or
securities,

 

4



--------------------------------------------------------------------------------

and whether directly, by purchase, redemption, exercise of any right of setoff
or otherwise, shall be received by or on behalf of the holder of this Note or
any affiliate thereof at a time when such payment is prohibited by the
provisions of this Section 4, such payment or distribution shall be held by the
holder of this Note or such affiliate in trust (segregated from other property
of the holder of this Note or such affiliate) for the benefit of the Senior
Debtholders, and shall forthwith be paid over directly to the Senior Debtholders
or their representative or representatives or to the trustee or trustees under
any indenture under which any instruments evidencing any such Senior Debt may
have been issued, ratably according to the aggregate amounts remaining unpaid on
account of the Senior Debt or represented by each of such instruments, to the
extent necessary to make payment in full of all Senior Debt remaining unpaid
after giving effect to any concurrent payment or distribution (or provision
therefor) by the Company or any guarantor of the Senior Debt to the Senior
Debtholders.

 

(g) The holder of this Note, by acceptance of this Note, (i) if and so long as
payment thereon is prohibited by this Section 4, irrevocably authorizes and
empowers (but without imposing any obligation on, or any duty to such holder
from) the Senior Debtholders at any time outstanding and such Senior
Debtholders’ representatives, to demand, sue for, collect, receive and
acknowledge receipt of such Senior Debtholders’ ratable share of payments and
distributions in respect of this Note to the extent such payments and
distributions are required to be paid or delivered to the Senior Debtholders’ as
provided in this Section 4, and to file and prove all claims therefor and take
all such other actions (including the exclusive right to vote, file and prove
claims in respect of this Note in connection with any bankruptcy, insolvency,
receivership or similar proceeding, including the right to vote such claims in
connection with any election of trustees, acceptances of plans or otherwise) in
the name of such holder, or otherwise, as such Senior Debtholders or their
representatives may determine to be necessary or appropriate for the enforcement
of the provisions of this Section 4 and (ii) agrees to execute and to deliver to
each Senior Debtholder and its representatives all such further instruments
confirming the authorization hereinabove set forth, and all powers of attorney,
proxies, proofs of claim, assignments of claim and other instruments, and to
take all such other actions, as may be requested by such Senior Debtholder or
its representatives in order to enable such Senior Debtholder to enforce all
claims upon or in respect of such holder’s ratable share of payments and
distributions in respect of this Note.

 

(h) Nothing herein shall impair, as between the Company and the holder of this
Note, the obligation of the Company, which is unconditional and absolute, to pay
to the holder hereof the principal hereof and interest hereon in accordance with
the terms and provisions hereof, nor shall anything herein prevent the holder of
this Note from exercising all remedies otherwise permitted by applicable law
hereunder upon default under this Note, subject, however, to the provisions of
this Section 4.

 

5



--------------------------------------------------------------------------------

(i) The holder of this Note shall not be subrogated to the rights of the Senior
Debtholders to receive payments or distributions of assets of the Company until
all amounts payable with respect to the Senior Debtholders shall be paid in
full; and, for the purposes of such subrogation, no payments or distributions to
the Senior Debtholders of any cash, property or securities to which the holder
of this Note would be entitled except for these provisions shall, as between the
Company, its creditors, other than the Senior Debtholders, and the holder of
this Note, be deemed to be a payment by the Company to or on account of the
Senior Debt. The subordination provisions of this Note are intended solely for
the purpose of defining the relative rights of the holder of this Note, on the
one hand, and the Senior Debtholders, on the other hand.

 

(j) The holder of this Note agrees that, in the event that all or any part of
any payment made on account of the Senior Debt is recovered from the Senior
Debtholders as a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, any payment or distribution received by
the holder of this Note on account of this Note at any time after the date of
the payment so recovered, including payments received pursuant to a right of
subrogation, shall be deemed to have been received by the holder of this Note in
trust as the property of the Senior Debtholders, and the holder of this Note
shall forthwith deliver the same to the Agent or any other representative on
behalf of the Senior Debtholders for the equal and ratable benefit of the Senior
Debtholders for application to payment of all Senior Debt in full.

 

(k) The holder of this Note hereby waives any and all notice in respect of the
Senior Debt, present or future, and agrees and consents that without notice to
or assent by any holder or holders of this Note:

 

(i) the obligation and liabilities of the Company or any other party or parties
for or upon the Senior Debt (or any promissory note, security document or
guaranty evidencing or securing the same) may, from time to time, in whole or in
part, be renewed, extended, modified, amended, restated, accelerated,
compromised, supplemented, terminated, sold, exchanged, waived or released;

 

(ii) the Senior Debtholders or any of their representatives under any agreement
relating to the Senior Debt may exercise or refrain from exercising any right,
remedy or power granted by or in connection with any agreements relating to the
Senior Debt; and

 

(iii) any balance or balances of funds with any holders of the Senior Debt at
any time standing to the credit of the Company may, from time to time, in whole
or in part, be surrendered or released;

 

in each case as the Senior Debtholders or any of their representatives under any
agreement relating to the Senior Debt may deem advisable and all without
impairing,

 

6



--------------------------------------------------------------------------------

abridging, diminishing, releasing or affecting the subordination of this Note to
the Senior Debt provided for herein.

 

(l) No present or future Senior Debtholders shall be prejudiced in its right to
enforce the subordination provisions contained herein in accordance with the
terms hereof by any act or failure to act on the part of the Company or the
holder of this Note. The subordination provisions contained herein are for the
benefit of the Senior Debtholders from time to time and, so long as any Senior
Debt is outstanding under any agreement, or any commitment to extend Senior Debt
is in effect, may not be rescinded, canceled or modified in any way without the
prior written consent thereto of all Senior Debtholders.

 

(m) The subordination and other provisions of this Section 4 shall be binding
upon any holder of this Note and upon the successors and assigns of any holder
of this Note; and all references herein to the holders of this Note shall be
deemed to include any successor or successors or assigns, whether immediate or
remote, to the holder of this Note.

 

(n) The failure to make a payment pursuant to this Note by reason of any
provision in this Section 4 shall not in any way be construed as preventing the
occurrence of an Event of Default. Nothing in this Section 4 shall have any
effect on the right of the holder of this Note to accelerate the maturity of
this note.

 

SECTION 5. Replacement of Note.

 

At the request of the holder hereof upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note
and, in case of loss, theft or destruction, of indemnity reasonably satisfactory
to it, or, in the case of mutilation, upon surrender and cancelation of this
Note, and in all cases upon reimbursement to the Company of all reasonable
expenses incidental thereto, the Company shall make and deliver a new Note of
like tenor in lieu of this Note. Any Note made and delivered in accordance with
the provisions of this Section 5 shall be dated as of the date through which
interest has been paid on this Note.

 

7



--------------------------------------------------------------------------------

SECTION 6. Amendments and Waivers.

 

With the written consent of the holder of this Note, any covenant, agreement or
condition contained in this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), or such holder
and the Company may from time to time enter into agreements for the purpose of
amending any covenant, agreement or condition of this Note or changing in any
manner the rights of the holder of this Note; provided, however, that neither
the provisions of Section 4 nor the provisions of this Section 6 of this Note
may be amended or modified without the prior written consent of all the Senior
Debtholders. Any such amendment or waiver shall be binding upon each future
holder of this Note and upon the Company. Upon the request of the Company, the
holder hereof shall submit this Note to the Company so that this Note be marked
to indicate such amendment or waiver, and any Note issued thereafter shall bear
a similar notation referring to any such amendment or continuing waiver.

 

SECTION 7. Events of Default.

 

(a) An “Event of Default” occurs if:

 

(i) default shall be made in the payment of the principal of or cash interest on
this Note, when and as the same shall become due and payable (but only, in the
case of cash interest on this Note, if the payment thereof would be permitted
under the provisions of Section 2(b) hereof), whether at the due date thereof or
by acceleration thereof or otherwise and, with respect to the payment of cash
interest on this Note, such default shall continue unremedied for 10 days;

 

(ii) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee or liquidator for itself or all or a substantial part of its
property, (B) admit in writing its inability to pay its debts as they mature,
(C) make a general assignment for the benefit of creditors, (D) be adjudicated
as bankrupt or insolvent, or (E) file a voluntary petition in bankruptcy or
petition or answer seeking a reorganization or an arrangement with its
creditors, (F) take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute or file an
answer admitting the material allegations of a petition filed against it in any
proceeding under any such law or (G) take any corporation action for the purpose
of effecting any of the foregoing; or

 

(iii) an order, judgment or decree shall be entered, without the application,
approval or consent of the Company, by any court of competent jurisdiction,
approving a petition seeking reorganization of the Company or all or a
substantial part of the assets of the Company, or appointing a receiver, trustee
or liquidator of the Company, and such order, judgment or decree shall continue
unstayed and in effect for any period of 60 days.

 

8



--------------------------------------------------------------------------------

(b) If an Event of Default occurs, then the holder of this Note may, upon not
less than 10 days’ prior written notice to the Company and a representative of
each class of Senior Debt (including, without limitation, the administrative
agent under the Credit Agreement and the trustee in respect of the Senior
Subordinated Notes), declare this Note to be forthwith due and payable,
whereupon this Note shall, subject to the provisions of Section 4 hereof, become
forthwith due and payable, both as to principal and interest, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived.

 

SECTION 8. Extension of Maturity.

 

Should the principal of and interest on this Note become due and payable on
other than a business day, the maturity hereof shall be extended to the next
succeeding business day, and interest shall be payable at the rate per annum
herein specified during such extension. The term “business day” shall mean any
day that is not a Saturday, Sunday or other day on which banking institutions
are not required by law or regulation to be open in the State of New York.

 

SECTION 9. Transfer and Exchange; Successors and Assigns.

 

(a) Subject to the provisions of this Section 9, the holder of this Note (or any
portion hereof) or any securities (or portion thereof) issued in respect of this
Note may, prior to maturity or prepayment hereof or thereof, surrender this Note
or such securities at the principal office of the Company for transfer or
exchange. Any holder desiring to transfer or exchange this Note or any
securities issued in respect of this Note shall first notify the Company in
writing of such transfer or exchange at least two Business Days prior to the
desired date of transfer or exchange. Within a reasonable time after such notice
to the Company from a holder of its intention to make such exchange and without
expense (other than transfer taxes, if any) to such holder, the Company shall,
subject to this Section 9, issue in exchange therefor another Note or Notes, in
such denominations as requested by the holder, for the same aggregate principal
amount, as of the date of such issuance, as the unpaid principal amount of the
Note or Notes so surrendered and having the same maturity and rate of interest,
containing the same provisions and subject to the same terms and conditions as
the Note or Notes so surrendered. Each new Note shall be made payable to such
Person or Persons, or assigns, as the holder of such surrendered Note or Notes
may designate, and such transfer or exchange shall be made in such a manner that
no gain or loss of principal or interest shall result therefrom.

 

9



--------------------------------------------------------------------------------

(b) By its acceptance of this Note, the holder of this Note agrees and
acknowledges that the Company has informed such holder that:

 

(i) this Note has not been registered under the Securities Act and this Note,
and any securities issued in respect of this Note, must be held indefinitely
unless they are subsequently registered under the Securities Act or such sale is
permitted pursuant to an available exemption from such registration requirement;

 

(ii) the offering and sale of this Note is intended to be exempt from
registration under the Securities Act by virtue of the provisions of Section
4(2) of the Securities Act; and

 

(iii) there is no existing public or other market for this Note and there can be
no assurance that any holder will be able to sell or dispose of this Note.

 

(c) By its acceptance of this Note, the holder of this Note represents and
warrants to the Company that:

 

(i) this Note is being acquired for its own account not as a nominee or agent
for any other person and without a view to the distribution thereof or any
interest therein in violation of the Securities Act;

 

(ii) the holder is an “Accredited Investor” as such term is defined in
Regulation D under the Securities Act and has such knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Notes, and such holder is capable of bearing the
economic risks of such investment; and

 

(iii) the holder has been provided, to its satisfaction, the opportunity to ask
questions concerning the terms and conditions of the offering and sale of this
Note, has had all such questions answered to its satisfaction and has been
supplied all additional information deemed necessary by it to verify the
accuracy of the information furnished to it.

 

(d) The holder of this Note agrees and acknowledges that the Company will not
issue or transfer this Note (or any portion hereof) or any securities (or
portion thereof) issued in respect of this Note unless the person or entity to
whom they are being issued or transferred shall first agree in a writing
deposited with the secretary of the Company to be bound by the provisions of
this Section 9.

 

(e) The provision of this Note shall be binding upon and inure to the benefit of
the Company and its successors and permitted assigns and the holder of this Note
and its successors and permitted assigns.

 

10



--------------------------------------------------------------------------------

SECTION 10. Defined Terms.

 

The following terms, as used herein, have the following respective meanings:

 

“Affiliate” shall have the meaning set forth in the Credit Agreement.

 

“Change of Control” has the meaning set forth in the Indenture.

 

“Credit Agreement” means the credit agreement dated as of August 4, 1999, among
the Company, SCG Holding Corporation, the other subsidiaries of SCG Holding
Corporation named therein, the lenders named therein and The Chase Manhattan
Bank, as administrative agent, collateral agent and syndication agent, as
amended, restated, supplemented, waived, replaced (whether or not upon
termination and whether with the original lenders or otherwise) restructured,
refinanced or otherwise modified from time to time (except as provided in the
definition of Leverage Ratio).

 

“Equity Interests” shall have the meaning set forth in the Credit Agreement.

 

“Indebtedness” shall have the meaning set forth in the Credit Agreement.

 

“Indenture” means the Indenture dated August 4, 1999, as amended, restated,
supplemented, waived, replaced (whether or not upon termination and whether with
the original noteholders or otherwise), restructured, refinanced or otherwise
modified from time to time, among the Company, SCG Holding Corporation and the
Trustee (as defined therein).

 

“Leverage Ratio” has the meaning set forth in the Credit Agreement, as in effect
on the date hereof.

 

“Senior Debt” means the principal of, premium (if any) and accrued and unpaid
interest on (including interest accruing on or after the filing of any petition
in bankruptcy or for reorganization of the Company regardless of whether or not
a claim for post-filing interest is allowed in such proceedings), and fees and
other amounts owing in respect of, the Credit Agreement, the Senior Subordinated
Notes and all other indebtedness of the Company for money borrowed whether
outstanding on the date hereof or thereafter incurred, unless in the instrument
creating or evidencing the same or pursuant to which the same is outstanding it
is provided that such obligations are subordinated in right of payment to this
Note; provided, however, that “Senior Debt” of the Company shall not include (i)
unsecured trade debt of the Company, which shall rank pari passu with this Note,
(ii) any obligation of the Company (other than any obligation

 

11



--------------------------------------------------------------------------------

with respect to any Senior Debt owing in respect of the Credit Agreement or the
Senior Subordinated Notes) to any Affiliate of the Company, (iii) any liability
for federal, state, local or other Taxes owed or owing by the Company, (iv) any
obligations with respect to any Equity Interests of the Company, or (v) any
Senior Debt incurred in violation of the instruments or agreements governing
such Senior Debt or any other Indebtedness incurred in violation of the
instruments or agreements governing the Senior Debt.

 

“Senior Subordinated Notes” means the 12% Senior Subordinated Notes issued under
the Indenture.

 

“Taxes” shall have the meaning set forth in the Credit Agreement.

 

SECTION 11. Governing Law.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed and delivered this Note as of
the date first written above.

 

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, By:  

/s/ DONALD A. COLVIN

   

--------------------------------------------------------------------------------

   

Name:

 

Donald A. Colvin

   

Title:

  Senior Vice President and Chief Financial Officer

 

13